04/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                       PR 06-0422



 IN THE MATTER OF THE PETITION OF
                                                                           ORDER
 DANIEL A. PLATT



       Daniel A. Platt has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Exarnination(MPRE)for purposes of applying
for admission by motion to the State Bar of Montana. By rule, applicants for admission by
motion must provide evidence ofthe requisite score on an MPRE taken "within three years
preceding the date of the application for admission." Rule IV.A.3, Rules of Admission.
Platt passed the MPRE i n 1987 when seeking admission to the practice of law in the State
ofCalifornia, where Platt was adrnitted. According to the petition, Platt has been a member
in good standing of the State Bar of California since 1987, and has practiced law for 34
years "without any ethical or disciplinary issues." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Daniel A. Platt to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 13        ay of April, 2021.




                                                           Chief Justice

        FI NILLO
       APR 1 3 2021
    Bowen Greenwood
  Clerk of Supreme Coun
     State of Montana
/9-1 xi ,41,4L
LAirsiob•At